Citation Nr: 0102870	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  98-05 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a shell fragment wound to the right shoulder.  

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to 
November 1967.  He served in Vietnam and was awarded the 
Combat Infantryman Badge.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In August 1997, the RO 
denied a compensable evaluation for bilateral hearing loss 
and also denied a rating in excess of 20 percent for 
residuals of a shell fragment wound to the right shoulder.  

On his substantive appeal received in March 1998, the veteran 
requested a hearing at his local VA office before a member of 
the Board.  Via a statement dated in October 2000, the 
veteran withdrew his request for a travel board hearing.  


FINDINGS OF FACT

1.  The residuals of a shell fragment wound to the right 
shoulder are manifested primarily by slight limitation of 
motion of the joint accompanied by some pain; the wound scar 
is asymptomatic and the disability is productive of no more 
than moderate impairment of Muscle Group III of the major 
extremity.  

2.  Neither the old or new version of the rating criteria for 
evaluation of muscle injuries is more favorable to the 
veteran.  

3.  The probative medical evidence shows that the veteran has 
Level II hearing acuity in his right ear and Level III 
hearing acuity in his left ear.

4.  Neither the old or new version of the rating criteria for 
hearing loss is more favorable to the veteran.



CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for residuals of a shell 
fragment wound to the right shoulder is not warranted.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 
4,10, 4.40, 4.45, 4.55, 4.56, Diagnostic Code 5303 (2000), 
38 C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic Code 5303 (1996).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(b), 4.3, 4.7, 4.85, Diagnostic Code 6100 
(2000); 38 C.F.R. §§ 4.85, 4.87 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In an undated service medical record it was reported that the 
veteran had sustained a shrapnel wound to the right shoulder 
in April 1967.  The veteran reported that the shrapnel had 
not been removed, and it was now causing him pain.  No point 
tenderness could be elicited on examination.  In September 
1967, an X-ray of the right shoulder revealed a 3-millimeter 
spherical density lateral to the right humerus.  In October 
1967, it was reported that the veteran had experienced a 
fragment wound in April 1967 and now experienced pain in that 
area when carrying a pack or after exercising.  He reported 
that he had not had any problems with the disability until 
approximately one month prior to the record date.  Physical 
examination revealed no atrophy or sensory or motor loss.  
There was a full range of motion without pain and good 
shoulder stability.  The impression was shell fragment wound 
of the right shoulder.  It was opined that the problem did 
not warrant surgical intervention for removal of the 
fragment.  

The service medical records reveal that the veteran was put 
on physical profile due to bilateral partial deafness in 
November 1967.  Bilateral high frequency hearing loss was 
noted at the time of the veteran's separation examination 
conducted in November 1967.  The veteran was also found to 
have a scar on the right arm.  In a report of medical history 
completed for separation from service the veteran denied, in 
pertinent part, having or ever having had swollen or painful 
joints, or a painful or trick shoulder.  The veteran 
indicated that his dominant hand was the right hand.  

On VA outpatient treatment in May 1973, the veteran 
complained of right shoulder pain.  On examination he was 
tender in the right deltoid region without swelling or heat.  
An X-ray examination revealed a 1-centimeter foreign body in 
the right deltoid.  His range of motion was described as 
full.  The veteran received VA outpatient treatment in August 
1975, he complained of intermittent pain and limitation of 
motion in his right shoulder and arm due to the shell 
fragment wound.  There was a palpable mass in the right 
deltoid region.  No limitation of motion or sensory deficit 
was found.  The diagnosis was, piece of metal in the right 
shoulder.

In a letter dated in April 1978, a private physician reported 
that he had seen the veteran in March 1977 for complaints of 
pain in the right shoulder, which had been increasing in 
severity over the prior month.  Examination revealed 
tenderness at the deltoid bursa on the right.  The doctor 
wrote that he had seen the veteran four more times after that 
without report of any further shoulder problems.  

A VA orthopedic examination was conducted in May 1978.  The 
veteran reported that he sustained a shell fragment wound to 
the anterior aspect of the right shoulder.  He stated that he 
was not hospitalized but treated at a local dispensary and 
the examiner noted "apparently the wound healed without 
difficulty."  The veteran reported that he experienced 
occasional pain on the anterior aspect of the right shoulder 
and also some swelling of the shoulder casing.  Physical 
examination revealed a 1.5-centimeter scar overlying the 
anterior third of the right deltoid muscle in about the 
middle portion of the muscle belly.  There was no local 
induration or swelling.  The wound was well healed and was 
not adherent to the underlying tissues.  There was entirely 
normal function in the right shoulder.  The diagnosis was 
shell fragment wound of the anterior aspect of the right 
deltoid area of the right shoulder, with retained small metal 
fragment, probable minimal local muscle fibrosis secondary to 
the metallic fragment with occasional mild pain.  The 
examiner opined that there was only mild impairment to the 
right shoulder.  

On a VA audiological evaluation conducted in May 1978, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
5
10
80
75
LEFT
5
15
90
80

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 92 percent in the left ear.

A VA Agent Orange examination was conducted in October 1984.  
The veteran complained of pain in the right shoulder.  The 
pertinent diagnoses were past history of shell fragment wound 
in the right shoulder with intermittent pain and high 
frequency hearing loss.  

A VA outpatient treatment record dated in October 1984 shows 
the veteran sought treatment for a painful right shoulder 
which had been present for the preceding three or four 
months.  The impression was mild subdeltoid bursitis.  In 
December 1984, it was noted under the veteran's medical 
history that he had right shoulder arthritis status post 
shrapnel wound.  

In March 1997, the veteran complained of extreme pain in the 
right shoulder, which had been present for one to two weeks.  
He denied numbness in the right arm.  He reported he had 
difficulty holding on to a coffee cup or a steering wheel.  
Physical examination revealed no palpable tenderness in the 
right shoulder.  Decreased range of motion was noted with 
abduction determined to be 40 percent to 50 percent.  The 
diagnostic impression was shrapnel in the right arm.  

The veteran's claims for increased ratings for his service-
connected hearing loss and residuals of a shell fragment 
wound to the right shoulder were received at the RO in March 
1998.  

On VA audiological evaluation conducted in March 1998, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
80
80
80
LEFT
10
50
100
95

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 84 percent in the left ear.  
The average pure tone threshold at 1000, 2000, 3000 and 4000 
Hertz was 48 decibels for the right ear and 64 decibels for 
the left ear.  

A VA joints examination was conducted in March 1998.  The 
veteran reported that he received a gunshot wound to the 
right shoulder when he was in Vietnam.  He stated that he was 
treated in a field hospital and was returned to duty in three 
days.  He indicated that he had had intermittent pain in the 
right shoulder since the injury but over the prior year the 
symptomatology had increased.  He reported that he had pain 
at night, especially when he moved in his sleep and he also 
had pain when he stretched his arm.  He worked on the General 
Motors assembly line.  He had not had any surgery on his 
shoulder.  

Physical examination revealed that the right and left 
shoulder appeared the same.  There was no edema or heat on 
feeling the shoulder.  A 10-millimeter by .7 millimeter 
healed, round scar was present on the lateral surface of the 
arm just below the acromioclavicular joint.  On moving the 
shoulder in an arc, some crepitation was present in the right 
shoulder and none was present in the left.  There were 180 
degrees of flexion and 0 degrees of extension in both 
shoulders.  There were 180 degrees of abduction and 30 
degrees of adduction in both shoulders.  There were 90 
degrees of external rotation and 80 degrees of internal 
rotation, and then the veteran had pain in the shoulder.  
Grip strength was good.  There was no loss of sensation to 
pinprick in the arm or forearm.  On examination, the veteran 
did no exhibit any evidence of pain.  There was no muscle 
atrophy in the arms and forearms.  An X-ray of the right 
shoulder revealed status post gunshot wound of the shoulder 
without acute or chronic bony damages.  

Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") held in Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that "[c]ompensation for 
service-connected injury is limited to those claims which 
show present disability" and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."

The evaluation of the severity of disability is to be based 
on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Recently enacted legislation spells out VA's duty to provide 
notice to claimants and assist them with the development of 
their claims.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  In this case the RO 
complied with the act by informing the veteran of the 
evidence needed to substantiate his claims.  Such notice was 
provided in the statement of the case and supplemental 
statement of the case, which informed him of the evidence 
needed for higher evaluations.  He was also informed of the 
evidence that had been obtained.  The RO has sought all 
reported current treatment records, and has afforded the 
veteran examinations for his disability.

Right Shoulder Disability

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  38 
C.F.R. § 4.45.

The Board notes that during the pendency of the veteran's 
appeal, VA's Schedule for Rating Disabilities was amended.  
By regulatory amendment, effective June 3, 1997, changes were 
made to the schedular criteria for evaluating muscle 
injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, 4.69, 4.73 
(1996).  See 62 Fed. Reg. 30235-30240 (1997).  The regulatory 
changes for muscle injuries include the deletion of 38 C.F.R. 
§§ 4.47 through 4.54 and 4.72.  The definitions of what 
constitutes a moderate, moderately severe or severe wound 
were modified to exclude the adjectives describing the amount 
of loss of deep fascia and muscle substance.

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  After review of the 
regulatory changes that affect the right shoulder claim, the 
Board concludes that all regulatory changes pertinent to this 
claim are non-substantive in nature, adding only current 
medical terminology and unambiguous criteria..  Therefore, a 
Karnas type evaluation is not needed, neither of the criteria 
is deemed to be more favorable to the appellant than the 
other.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The provisions of 38 C.F.R. § 4.56, prior to the July 1997 
revisions were as follows:

(a) Slight (insignificant) disability of 
muscles.

Type of injury. Simple wound of muscle 
without debridement, infection or effects 
of laceration.  History and complaint.  
Service department record of wound of 
slight severity or relatively brief 
treatment and return to duty.  Healing 
with good functional results.  No 
consistent complaint of cardinal symptoms 
of muscle injury or painful residuals.

Objective findings.  Minimum scar; 
slight, if any, evidence of fascial 
defect or of atrophy or of impaired 
tonus.  No significant impairment of 
function and no retained metallic 
fragments.

(b) Moderate disability of muscles.

Type of injury.  Through and through or 
deep penetrating wounds of relatively 
short track by single bullet or small 
shell or shrapnel fragment are to be 
considered as of at least moderate 
degree.  Absence of explosive effect of 
high velocity missile and of residuals of 
debridement or of prolonged infection.

History and complaint.  Service 
department record or other sufficient 
evidence of hospitalization in service 
for treatment of wound.  Record in the 
file of consistent complaint on record 
from first examination forward, of one or 
more of the cardinal symptoms of muscle 
wounds particularly fatigue and fatigue-
pain after moderate use, affecting the 
particular functions controlled by 
injured muscles.

Objective findings.  Entrance and (if 
present) exit scars linear or relatively 
small and so situated as to indicate 
relatively short track of missile through 
muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or 
impairment of muscle tonus, and of 
definite weakness or fatigue in 
comparative tests.  (In such tests the 
rule that with strong efforts, 
antagonistic muscles relax is to be 
applied to insure validity of tests.)

(c) Moderately severe disability of 
muscles.

Type of injury.  Through and through or 
deep penetrating wound by high velocity 
missile of small size or large missile of 
low velocity, with debridement or with 
prolonged infection or with sloughing of 
soft parts, intermuscular cicatrization.

History and complaint.  Service 
department record or other sufficient 
evidence showing hospitalization for a 
prolonged period in service for treatment 
of wound of severe grade.  Record in the 
file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of 
unemployability because of inability to 
keep up with work requirements is to be 
considered, if present.

Objective findings.  Entrance and (if 
present) exit scars relatively large and 
so situated as to indicate track of 
missile through important muscle groups.  
Indications on palpation of moderate loss 
of deep fascia, or moderate loss of 
muscle substance or moderate loss of 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance of muscle groups 
involved (compared with sound side) give 
positive evidence of marked or moderately 
severe loss.

(d) Severe disability of muscles.

Type of injury.  Through and through or 
deep penetrating wound due to high 
velocity missile, or large or multiple 
low velocity missiles, or explosive 
effect of high velocity missile, or 
shattering bone fracture with extensive 
debridement or prolonged infection and 
sloughing of soft parts, intermuscular 
binding and cicatrization.

History and complaint.  As under 
moderately severe (paragraph (c) of this 
section), in aggravated form.

Objective findings.  Extensive ragged, 
depressed, and adherent scars of skin so 
situated as to indicate wide damage to 
muscle groups in track of missile.  X-ray 
may show minute multiple scattered 
foreign bodies indicating spread of 
intermuscular trauma and explosive effect 
of missile.  Palpation shows moderate or 
extensive loss of deep fascia or of 
muscle substance.  Soft or flabby muscles 
in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of 
strength or endurance compared with the 
sound side or of coordinated movements 
show positive evidence of severe 
impairment of function.  In electrical 
tests, reaction of degeneration is not 
present but a diminished excitability to 
faradic current compared with the sound 
side may be present.  Visible or measured 
atrophy may or may not be present.  
Adaptive contraction of opposing group of 
muscles, if present, indicates severity.  
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone without true skin covering, in 
an area where bone is normally protected 
by muscle, indicates the severe type.  
Atrophy of muscle groups not included in 
the track of the missile, particularly of 
the trapezius and serratus in wounds in 
the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of 
an entire muscle following simple 
piercing by a projectile (progressive 
sclerosing myositis), may be included in 
the severe group if there is sufficient 
evidence of severe disability.

38 C.F.R. § 4.56 (1997).

The rating of muscle injuries were also governed by the 
principles set forth at 38 C.F.R. § 4.72 which provided in 
pertinent part:

In rating disability from injuries of the 
musculoskeletal system, attention is to 
be given first to the deeper structures 
injured, bones, joints, and nerves.  A 
compound comminuted fracture, for 
example, with muscle damage from the 
missile, establishes severe muscle 
injury, and there may be additional 
disability from malunion of bone, 
ankylosis, etc.  The location of foreign 
bodies may establish the extent of 
penetration and consequent damage.  It 
may not be too readily assumed that only 
one muscle, or group of muscles is 
damaged.  A through and through injury, 
with muscle damage, is always at least a 
moderate injury, for each group of 
muscles damaged.  This section is to be 
taken as establishing entitlement to 
rating of severe grade when there is 
history of compound comminuted fracture 
and definite muscle or tendon damage from 
the missile.  (emphasis added)

38 C.F.R. § 4.72 (1997).

The provisions of 38 C.F.R. § 4.55 govern the combination of 
ratings of muscle injuries in the same anatomical segment, or 
of muscle injuries affecting the movements of a single joint, 
either alone or in combination or limitation of the arc of 
motion, and were as follows:

(a) Muscle injuries in the same 
anatomical region, i.e., (1) shoulder 
girdle and arm, (2) forearm and hand, (3) 
pelvic girdle and thigh, (4) leg and 
foot, will not be combined, but instead, 
the rating for the major group will be 
elevated from moderate to moderately 
severe, or from moderately severe to 
severe, according to the severity of the 
aggregate impairment of function of the 
extremity.  (b) Two or more severe muscle 
injuries affecting the motion 
(particularly strength of motion) about a 
single joint may be combined but not in 
combination receive more than the rating 
for ankylosis of that joint at an 
"intermediate" angle, . . . . "(g) Muscle 
injury ratings will not be combined with 
peripheral nerve paralysis ratings for 
the same part, unless affecting entirely 
different functions." 38 C.F.R. § 4.55 
(g).(emphasis added)

38 C.F.R. § 4.55 (1997).

The provisions of 38 C.F.R. § 4.72 were deleted in the July 
1997, revisions.

The revised provisions of 38 C.F.R. § 4.55 are as follows:

(a) A muscle injury rating will not be 
combined with a peripheral nerve 
paralysis rating of the same body part, 
unless the injuries affect entirely 
different functions.  (b) For rating 
purposes, the skeletal muscles of the 
body are divided into 23 muscle groups in 
5 anatomical regions: 6 muscle groups for 
the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups 
for the forearm and hand (diagnostic 
codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 
5310 through 5312); 6 muscle groups for 
the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle 
groups for the torso and neck (diagnostic 
codes 5319 through 5323). (c) There will 
be no rating assigned for muscle groups 
which act upon an ankylosed joint, with 
the following exceptions: (1) In the case 
of an ankylosed knee, if muscle group 
XIII is disabled, it will be rated, but 
at the next lower level than that which 
would otherwise be assigned.  (2) In the 
case of an ankylosed shoulder, if muscle 
groups I and II are severely disabled, 
the evaluation of the shoulder joint 
under diagnostic code 5200 will be 
elevated to the level for unfavorable 
ankylosis, if not already assigned, but 
the muscle groups themselves will not be 
rated.  (d) The combined evaluation of 
muscle groups acting upon a single 
unankylosed joint must be lower than the 
evaluation for unfavorable ankylosis of 
that joint, except in the case of muscle 
groups I and II acting upon the shoulder.  
(e) For compensable muscle group injuries 
which are in the same anatomical region 
but do not act on the same joint, the 
evaluation for the most severely injured 
muscle group will be increased by one 
level and used as the combined evaluation 
for the affected muscle groups.  (f) For 
muscle group injuries in different 
anatomical regions which do not act upon 
ankylosed joints, each muscle group 
injury shall be separately rated and the 
ratings combined under the provisions of 
Sec. 4.25.

The revised provisions of 38 C.F.R. § 4.56, are as follows:

(a) An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal.  (b) A through-and-through 
injury with muscle damage shall be 
evaluated as no less than a moderate 
injury for each group of muscles damaged.  
(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement.  (d) Under 
diagnostic codes 5301 through 5323, 
disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows: (1) Slight disability of 
muscles--(i) Type of injury.  Simple 
wound of muscle without debridement or 
infection.  (ii) History and complaint.  
Service department record of superficial 
wound with brief treatment and return to 
duty.  Healing with good functional 
results.  No cardinal signs or symptoms 
of muscle disability as defined in 
paragraph (c) of this section.  (iii) 
Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or 
impaired tonus.  No impairment of 
function or metallic fragments retained 
in muscle tissue.  (2) Moderate 
disability of muscles--(i) Type of 
injury.  Through and through or deep 
penetrating wound of short track from a 
single bullet, small shell or shrapnel 
fragment, without explosive effect of 
high velocity missile, residuals of 
debridement, or prolonged infection.  
(ii) History and complaint.  Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings.  Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.  
(3) Moderately severe disability of 
muscles--(i) Type of injury.  Through and 
through or deep penetrating wound by 
small high velocity missile or 
large[[Page 348]]low-velocity missile, 
with debridement, prolonged infection, or 
sloughing of soft parts, and 
intermuscular scarring.  (ii) History and 
complaint.  Service department record or 
other evidence showing hospitalization 
for a prolonged period for treatment of 
wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of 
this section and, if present, evidence of 
inability to keep up with work 
requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars 
indicating track of missile through one 
or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of 
muscles compared with sound side.  Tests 
of strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.  (4) Severe disability of 
muscles--(i) Type of injury.  Through and 
through or deep penetrating wound due to 
high-velocity missile, or large or 
multiple low velocity missiles, or with 
shattering bone fracture or open 
comminuted fracture with extensive 
debridement, prolonged infection, or 
sloughing of soft parts, intermuscular 
binding and scarring.  (ii) History and 
complaint.  Service department record or 
other evidence showing hospitalization 
for a prolonged period for treatment of 
wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of 
this section, worse than those shown for 
moderately severe muscle injuries, and, 
if present, evidence of inability to keep 
up with work requirements.  (iii) 
Objective findings.  Ragged, depressed 
and adherent scars indicating wide damage 
to muscle groups in missile track.  
Palpation shows loss of deep fascia or 
muscle substance, or soft flabby muscles 
in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of 
strength, endurance, or coordinated 
movements compared with the corresponding 
muscles of the uninjured side indicate 
severe impairment of function.  If 
present, the following are also signs of 
severe muscle disability: (A) X-ray 
evidence of minute multiple scattered 
foreign bodies indicating intermuscular 
trauma and explosive effect of the 
missile.  (B) Adhesion of scar to one of 
the long bones, scapula, pelvic bones, 
sacrum or vertebrae, with epithelial 
sealing over the bone rather than true 
skin covering in an area where bone is 
normally protected by muscle.  (C) 
Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic 
tests.  (D) Visible or measurable 
atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy 
of muscle groups not in the track of the 
missile, particularly of the trapezius 
and serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.

38 C.F.R. § 4.56 (2000).

Diagnostic Code 5303 for injury to Muscle Group III provides 
rating criteria for the clavicular and deltoid muscles of the 
shoulder girdle.  Under both the old and new version of the 
diagnostic code a 40 percent rating applies if the disability 
of the dominant extremity is severe; a 30 percent rating 
applies if the disability of the dominant extremity is 
moderately severe; a 20 percent rating applies if the 
disability of the dominant extremity is moderate in severity; 
and a non-compensable rating applies if the disability of the 
dominant extremity is slight.  38 C.F.R. § 4.73.

Diagnostic Code 5201 provides the rating criteria for 
evaluation of limitation of motion of the arm.  When movement 
of the arm is limited to shoulder level, a 20 percent 
disability evaluation is assigned for the major or minor 
hand.  When arm motion is limited to midway between the side 
and shoulder level, a 30 percent disability evaluation will 
be assigned for the major hand and a 20 percent disability 
will be assigned for the minor hand.  When arm motion is 
limited to 25 degrees from the side, a 40 percent disability 
evaluation will be assigned for the major hand and a 30 
percent disability evaluation will be assigned for the minor 
hand.  38 C.F.R. § 4.71a.

Diagnostic Code 7803 provides a 10 percent evaluation if a 
superficial scar is poorly nourished with repeated 
ulceration.  Diagnostic Code 7804 provides a 10 percent 
evaluation for superficial scars that are tender and painful 
on objective demonstration.  Diagnostic Code 7805 for other 
scars indicates that other scars are to be evaluated based on 
the limitation of function of the part affected.  38 C.F.R. § 
4.118.

Hearing Loss

The VA has changed the regulations pertaining to the 
evaluation of hearing loss.  These changes became effective 
June 10, 1999.

Under the regulations in effect prior to June 10, 1999, the 
evaluations of unilateral defective hearing range from zero 
percent to 10 percent based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. § 4.85.

Under the old regulations, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000 
and 4,000 cycles per second.  VA Regulations - Title 38 Code 
of Federal Regulations Schedule for Rating Disabilities - 
Transmittal Sheet 23 (October 22, 1987).  See 52 Fed. Reg. 
44117-44122 (1987) and correction 52 Fed. Reg. 40439 (1987).  
To evaluate the degree of disability from bilateral service-
connected defective hearing, the revised rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85 and Part 4, Diagnostic 
Codes 6100 to 6110.

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  If impaired hearing is service-connected in 
only one ear, in order to determine the percentage evaluation 
from Table VII, the non-service-connected ear will be 
assigned a Roman Numeral designation for hearing impairment 
of I. 64 FR 25202, (1999) (codified at 38 C.F.R. § 4.85).

The new regulations added the provisions of 38 C.F.R. § 4.86 
(1999), which provide that:

(a) When the puretone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

The frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not been changed.  The 
veteran has already been afforded the hearing test required 
by the new regulations, and this was used by the RO in the 
evaluation of his claim.  Therefore, the Board is able to 
evaluate this claim under the new regulations without 
prejudice to the veteran, and will proceed with consideration 
of the appeal.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

Under the regulations in effect prior to June 10, 1999, the 
evaluations of unilateral defective hearing range from zero 
percent to 10 percent based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. § 4.85.

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  If impaired hearing is service-connected in 
only one ear, in order to determine the percentage evaluation 
from Table VII, the non-service-connected ear will be 
assigned a Roman Numeral designation for hearing impairment 
of I.  64 FR 25202, (1999) (codified at 38 C.F.R. § 4.85).

Under the current provisions of 38 C.F.R. § 4.86 (2000):

(a)  When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.

(b)  When the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.

Analysis

Shell fragment wound right shoulder

The veteran's service connected residuals of a shell fragment 
wound to Muscle Group III are rated as 20 percent disabling 
under Diagnostic Code 5303.  The veteran is right handed so 
the injury to Muscle Group III is to the dominant side.  The 
20 percent evaluation contemplates a moderate injury.

The record establishes that the original injury did not 
produce damage to bone, inasmuch as X-ray examinations did 
not reveal such damage.  A retained metallic fragment was 
confined to soft tissue.  There is no indication from service 
medical records that the veteran required an extensive period 
of recuperation from the shell fragment wound injury.  In 
fact the record shows that he had no problems from the injury 
until several months later.  This history suggests that he 
did not require prolonged recuperation.  The veteran has 
reported that he was either not initially hospitalized for 
the wound or initially hospitalized for no more than three 
days.  There is no evidence of injury by a large missile, 
prolonged infection, sloughing of soft parts or intramuscular 
cicatrization.

The objective findings have not included bone fracture, 
ragged scarring or scarring residuals indicative of wide 
damage to the muscle group.  There was no evidence of a loss 
of deep fascia or abnormal muscle swelling or contraction.  
Nor were minute multiple scattered foreign bodies detected.  
Only a single foreign body has been reported.  There was also 
no evidence of scar adhesion to any bone structures or any 
muscle atrophy.  There is no evidence of debridement being 
required.  

Examinations over the years since service have not indicated 
any deformity of the right shoulder.  The record does show 
that the veteran has complained of right shoulder pain 
occasionally since service.  There were no consistent 
complaints of the cardinal signs and symptoms of muscle 
injuries to include loss of power, weakness, lowered 
threshold of pain, fatigue pain, impairment of coordination 
or uncertainty of movement.  Review of the record reveals 
only intermittent complaints of pain in the shoulder.  No 
atrophy of Muscle Group III has ever been found.  Only a 
slight degree of limited motion for the right shoulder is 
shown at the time of the March 1998 VA examination.

In order to be entitled to assignment of the next higher 
rating for residuals of a shell fragment wound to the right 
shoulder, there must be evidence of at least moderately 
severe impairment of affected muscles of Group III of the 
major extremity.  This has not been demonstrated.  

The Board also notes that the record does not show that the 
veteran had a through and through wound or that it involved 
more than one muscle group.  Therefore, elevation of the 
evaluation is not warranted.  38 C.F.R. § 4.55.

The Board has considered other rating codes for evaluating 
disabilities of the right shoulder.  An increased rating is 
not warranted under Diagnostic Code 5201 as there is no 
evidence of record showing that the veteran's arm is limited 
in motion either midway between the side and the shoulder 
level or to 25 degrees from the side.  The most recent 
examination shows that he was able to abduct his shoulder 
from 0 to 180 degrees.  This finding shows that he has a 
normal range of motion and is able to raise his arm above his 
head.  38 C.F.R. § 4.71, Plate I (2000).  There was no 
evidence of pain on the examination (although it was noted 
that the veteran had pain after 80 degrees of internal 
rotation) and he did not have atrophy or other evidence of 
disuse.  Thus the record does not show functional impairment 
resulting in additional limitation of motion that could serve 
as the basis for a higher evaluation.  DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2000).  

Absent limitation of the range of motion of the major arm to 
midway between the side and shoulder level, no basis is 
provided for assignment of higher rating on the basis of 
limitation of motion of the arm under Diagnostic Code 5201.  
The medical evidence demonstrates that the shell fragment 
wound scar of the right shoulder was not ulcerated, tender 
and painful to objective demonstration, nor did it in any way 
impede motion or function of the arm.  Accordingly, 
compensable ratings may not be assigned on the basis of scars 
under Diagnostic Codes 7803, 7804 or 7805.

The RO considered the applicability of an extraschedular 
rating in its statement of the case.  See 38 C.F.R. 
§ 3.321(b)(1) (2000).   That regulation provides that in 
unusual cases a claim will be referred for assignment of an 
extraschedular rating when there are factors such as the need 
for frequent hospitalization or marked interference with 
employment that render impractical the application of the 
regular schedular criteria.  The veteran has not claimed 
entitlement to an extraschedular rating.  The record shows 
that his disability has not required any, let alone frequent, 
periods of hospitalization.  The record also shows that the 
veteran is employed in an assembly line, and there is no 
evidence that the right shoulder disability causes marked 
interference with this employment. 

In sum, the evidence the weight of the evidence is against 
the assignment of an increased rating for residuals of a 
shell fragment wound to the right shoulder.  There is not an 
approximate balance of positive and negative evidence 
regarding this issue on appeal as to warrant application of 
the doctrine of benefit of doubt.  38 C.F.R. §§ 3.102, 4.3 
(West 1991).


Hearing loss

The Board has considered the veteran's argument that his 
hearing loss is more severe than reflected by the current 
rating evaluation.  However, the evidence clearly weighs 
against the assignment of a compensable evaluation in this 
case.

The requirements of 38 C.F.R. § 4.85 set out the percentage 
ratings for exact numerical levels of impairment required for 
a compensable evaluation of hearing loss.  The evaluation of 
hearing loss is reached by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Testing clearly shows 
that he does not have an exceptional pattern of hearing loss 
so as to warrant evaluation under 38 C.F.R. § 4.86.

In interpreting the VA audiological examination, the results 
do not demonstrate that the veteran's overall hearing loss is 
severe enough to warrant a compensable disability rating 
under either the old or new rating schedule.  The test 
results reported in March 1998 for the right ear were 88 
percent speech discrimination and a puretone threshold 
average of 48 decibels which equates to level "II" hearing 
loss under 38 C.F.R. § 4.85 Table VI.

The test results reported in March 1998 for the left ear were 
84 percent speech discrimination and a puretone threshold 
average of 64 decibels which equates to level "III" hearing 
loss under 38 C.F.R. § 4.85 Table VI.  Level "II" hearing 
loss in the better ear combined with level "III" hearing 
loss in the poorer ear results in a 0 percent disability 
evaluation under 38 C.F.R. § 4.85 Table VII.  

The only evidence in favor of the veteran's claim consists of 
his statements as to the severity of his disability.  However 
these statements are not probative of whether he has a 
hearing loss which meets the specific criteria for a 
compensable evaluation.  The clinical evidence of record is 
probative of this question, and it unanimously shows that the 
veteran's bilateral hearing loss does not meet or approximate 
the criteria for a compensable evaluation.  For the reasons 
stated above, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).

Consideration has also been given to the application of the 
extraschedular evaluation provisions of 38 C.F.R. § 3.321(b).  
The evidence does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Specifically, the 
veteran has not alleged nor is there evidence that his 
hearing loss causes marked interference with employment.  
There is no evidence of record showing that the veteran has 
ever been hospitalized due to his hearing loss; so there is 
also no evidence of the need for frequent hospitalization.

The benefit sought on appeal are accordingly denied.



ORDER

The claim of entitlement to a rating in excess of 20 percent 
for residuals of a shell fragment wound to the right shoulder 
is denied.

The claim of entitlement to a compensable evaluation for 
bilateral hearing loss is denied.  


		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

